MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        Nov 06 2020, 8:20 am

regarded as precedent or cited before any                                          CLERK
                                                                              Indiana Supreme Court
court except for the purpose of establishing                                     Court of Appeals
                                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Justin R. Wall                                          Curtis T. Hill, Jr.
Wall Legal Services                                     Attorney General of Indiana
Huntington, Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Louis H. Howard, Jr.,                                   November 6, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-3063
        v.                                              Appeal from the Wells Superior
                                                        Court
State of Indiana,                                       The Honorable Kenton W.
Appellee-Plaintiff,                                     Kiracofe, Special Judge
                                                        Trial Court Cause No.
                                                        90D01-1901-F6-20



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020               Page 1 of 18
                               Case Summary and Issues
[1]   After a jury trial, Louis Howard was convicted of possession of cocaine, a Level

      6 felony; obstruction of justice, a Level 6 felony; possession of marijuana, a

      Class A misdemeanor; and was found to be an habitual offender. Howard

      received a sentence of eight and one-half years. Howard appeals, raising several

      issues which we restate as: (1) whether the trial court abused its discretion by

      denying Howard’s motion to dismiss the habitual offender enhancement; (2)

      whether the trial court abused its discretion by denying Howard’s motion to

      continue his trial based on a late amendment to the habitual offender

      enhancement; (3) whether the trial court erred in refusing to allow Howard to

      plead guilty when he was unrepresented by counsel; and (4) whether the trial

      court abused its discretion by denying Howard’s motion to disqualify

      Prosecutor Andrew Carnall.


[2]   We conclude the trial court did not abuse its discretion by denying Howard’s

      motion to dismiss, motion to continue, or motion to disqualify and did not err

      when precluding Howard from pleading guilty without counsel. Accordingly,

      these issues are affirmed.



                            Facts and Procedural History
[3]   On January 27, 2019, Howard had an active warrant out for his arrest.

      Detective Marjean Tipton of the Bluffton Police Department received an

      anonymous tip that Howard was staying at the home of Shirley Patrick. Acting


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 2 of 18
      on this tip, Detective Tipton and other officers proceeded to the address

      provided to them and knocked on the door. Patrick cooperated with Detective

      Tipton and allowed her home to be searched for Howard. Howard was found in

      a bedroom in the back of the house, handcuffed, and placed under arrest.


[4]   As Detective Tipton was transporting Howard to the jail, she noticed that he

      smelled like burnt marijuana. When Howard arrived at the jail, a pat down

      search was conducted which produced a bundle of plastic baggies that

      contained a green leaf-like substance that smelled like raw marijuana. Howard

      was then escorted to the bathroom for a strip search. Howard was

      uncooperative but a correctional officer observed what he believed to be a

      plastic baggie concealed within Howard’s anus. Howard was then transported

      to the Bluffton Regional Medical Center for a body cavity search. Once at the

      hospital, and inside a room, Howard lowered his head towards his hands and

      officers observed a plastic baggie in his mouth. Officers attempted to grab the

      baggie out of Howard’s mouth but were only able to remove a piece before

      Howard swallowed the baggie. The piece of baggie that officers were able to get

      out of Howard’s mouth tested positive for cocaine. Howard later began

      experiencing symptoms of a drug overdose and had to be treated. Howard was

      subsequently charged with possession of cocaine, possession of marijuana, and

      obstruction of justice.


[5]   On January 28, 2019, Howard had an initial hearing where he was read the

      charging information and given notice of the State’s intent to seek an enhanced

      penalty for the possession of marijuana charge based upon a prior conviction.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 3 of 18
      Howard was assigned a public defender. Later that day, the State filed its notice

      of intent to seek habitual offender status, which had not been read to Howard at

      the initial hearing. This original Habitual Offender Enhancement listed four

      prior unrelated felony convictions upon which the enhancement was based and

      stated it was filed under Indiana Code section 35-50-2-8(b).


[6]   On May 31, 2019, Howard appeared at a pre-trial conference without counsel

      because Howard’s public defender had filed a motion to withdraw which was

      granted. The pre-trial conference was held, in part, to appoint Howard a new

      attorney. At the pre-trial conference, Howard attempted to plead guilty to the

      three charges but not to the Habitual Offender Enhancement. The trial court

      responded by advising Howard that he could not plead guilty “if you’re

      represented by an attorney without consulting an attorney” and that he was not

      permitted to “just pick and choose what you plead guilty to[.]” Transcript,

      Volume 2 at 36. Howard indicated that he wanted to be represented and asked

      the trial court to appoint him new counsel.


[7]   Howard’s jury trial was set for October 30, 2019. On October 10, 2019, the

      State amended the Habitual Offender Enhancement for the first time by filing

      an Amended Notice of Intent to Have Defendant Sentenced as an Habitual

      Offender Under IC 35-50-2-8(b) (“First Amended Habitual Offender

      Enhancement”) that removed one of the prior unrelated felonies listed.

      Appellant’s Appendix, Volume II at 104.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 4 of 18
[8]   At the final pre-trial hearing on October 16, 2019, Howard made an oral

      motion to dismiss the State’s First Amended Habitual Offender Enhancement,

      which he later renewed in writing at the direction of the trial court. Howard

      previewed his argument, noting he had never been given an initial hearing on

      the originally filed Habitual Offender Enhancement, the Habitual Offender

      Enhancement was filed under the wrong statutory provision, and the

      amendment was not timely. Howard also moved for a continuance because the

      amendment of the Habitual Offender Enhancement occurred less than thirty

      days prior to his trial date. The trial court denied the motion to continue. After

      hearing Howard’s argument, the State orally moved to amend the First

      Amended Habitual Offender Enhancement and change the controlling statute

      from Indiana Code section 35-50-2-8(b) to Indiana Code section 35-50-2-8(d),

      which the trial court granted. The State later formally filed the Second

      Amended Notice of Intent to Have Defendant Sentenced as an Habitual

      Offender Under IC 35-50-2-8(d) (“Second Amended Habitual Offender

      Enhancement”). Id. at 113. Howard renewed his motion to continue which the

      trial court again denied.


[9]   The trial court held a hearing on Howard’s written motion to dismiss on

      October 28, 2019. Howard made the same arguments he had previewed on

      October 16 and also included an argument that he should have been allowed to

      plead guilty at the pre-trial conference because he was not given an initial

      hearing on the Habitual Offender Enhancement. The trial court denied

      Howard’s motions, determining that because Howard had expressed a desire to


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 5 of 18
       be represented by counsel, it could not have accepted a guilty plea from him at

       that time and that Howard’s previous attorney had told him the Habitual

       Offender Enhancement was on file. See Tr., Vol. 2 at 101.


[10]   The matter proceeded to jury trial. The original prosecutor, Christopher

       Harvey, presented evidence on behalf of the State on the first day; however, on

       the second day of trial, Harvey became ill and Andrew Carnall appeared to

       finish the trial. Howard objected to Carnall taking over responsibilities for the

       case because Carnall had represented Howard as a defense attorney in private

       practice in 1996. The trial court determined there was no conflict and

       concluded that Carnall could proceed in his representation of the State.


[11]   The jury found Howard to be guilty as charged and to be an habitual offender.

       The trial court then sentenced Howard to two and one-half years in the Indiana

       Department of Correction. Howard’s sentence was enhanced by six years for

       his status as an habitual offender. Howard now appeals.



                                 Discussion and Decision
                          I. Habitual Offender Enhancement
                                        A. Motion to Dismiss
[12]   Howard argues that the trial court erred by denying his motion to dismiss the

       Habitual Offender Enhancement. Indiana Code section 35-34-1-4(a) states that

       the court may, upon motion of the defendant, dismiss an indictment or

       information. We review a trial court’s denial of a motion to dismiss for an

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 6 of 18
       abuse of discretion. Delagrange v. State, 951 N.E.2d 593, 594 (Ind. Ct. App.

       2011), trans. denied. In reviewing a trial court’s decision for an abuse of

       discretion, we reverse only where the decision is clearly against the logic and

       effect of the facts and circumstances. Id.


[13]   Similarly, we review a trial court’s decision on whether to permit an

       amendment to a charging information for an abuse of discretion. See Keller

       v. State, 987 N.E.2d 1099, 1109 (Ind. Ct. App. 2013), trans. denied. The

       defendant bears the burden of proof to show that an amendment prejudices

       their substantial rights. Prewitt v. State, 761 N.E.2d 862, 868 (Ind. Ct. App.

       2002). To the extent that this issue requires us to interpret a statute, we apply a

       de novo standard of review to matters of statutory interpretation. In re Bi.B., 69
N.E.3d 464, 466 (Ind. 2017).


[14]   First, Howard argues that the trial court erred by denying his motion to dismiss

       because he was not afforded a timely initial hearing on the Habitual Offender

       Enhancement. Procedural safeguards that apply to other criminal charges apply

       to habitual offender allegations, including the right to an initial hearing. Ind.

       Code § 35-50-2-8(l). However, failure to hold an initial hearing on an habitual

       offender enhancement is not reversible error unless it results in prejudice.

       Shelton v. State, 490 N.E.2d 738, 744 (Ind. 1986). A defendant is not prejudiced

       when they have notice prior to trial. See id. And even if a defendant does not

       have actual knowledge of the habitual offender charge, they are not necessarily

       prejudiced if their counsel has knowledge of the habitual offender count.

       Lampkins v. State, 682 N.E.2d 1268, 1274 (Ind. 1997).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 7 of 18
[15]   Howard concedes that “he had some knowledge of the [Habitual Offender

       Enhancement], or at least his first counsel” did. Appellant’s Brief at 23.

       Howard further states that “pursuant to Shelton and Lampkin, [he] cannot

       demonstrate prejudice if he, or his counsel, had actual knowledge of the

       [Habitual Offender Enhancement].” Id. Because Howard concedes he had

       actual knowledge of the Habitual Offender Enhancement he was not prejudiced

       by the trial court’s failure to hold an initial hearing. Shelton, 490 N.E.2d at 744.

       Howard was thus not entitled to dismissal of the Habitual Offender

       Enhancement on this ground.


[16]   Next, Howard argues that the trial court erred in denying his motion to dismiss

       because the State’s Second Amended Habitual Offender Enhancement, which

       changed the basis of the enhancement from Indiana Code section 35-50-2-8(b)

       to Indiana Code section 35-50-2-8(d), was an impermissible amendment that

       substantially prejudiced his rights.1 Although the habitual offender charge is not

       a separate “offense” under Indiana law, our supreme court has held that it is

       subject to the rules governing charging of criminal offenses, such as Indiana

       Code section 35-34-1-5. Murphy v. State, 499 N.E.2d 1077, 1083 (Ind.

       1986). Indiana Code section 35-34-1-5(a) allows prosecuting attorneys to move

       to amend “immaterial defects” of an indictment or information at any time.




       1
         Howard concedes that the State’s first amendment to the Habitual Offender Enhancement, removing one of
       the four underlying felonies, was permissible pursuant to the holding in Wheeler v. State, 95 N.E.3d 149 (Ind.
       Ct. App. 2018). See Appellant’s Br. at 27.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020                  Page 8 of 18
[17]   The State’s second amendment changed the caption to reflect that the statutory

       authority for the Habitual Offender Enhancement was Indiana Code section 35-

       50-2-8(d) instead of section 35-50-2-8(b). These subsections provide different

       requirements for habitual offender enhancements. Indiana Code section 35-50-

       2-8(b) describes the circumstances under which a person convicted of murder or

       a Level 1 through Level 4 felony is an habitual offender. That subsection was

       not applicable to Howard as the most serious offense he was charged with was

       a Level 6 felony. Indiana Code section 35-50-2-8(d), however, describes when a

       person convicted of any felony is an habitual offender and is the subsection

       applicable to Howard.


[18]   This amendment falls within one of the examples Indiana Code section 35-34-1-

       5(a) gives of an immaterial defect. Specifically, Indiana Code section 35-34-1-

       5(a)(6) which states that a “mistake in the name of . . . the statutory provision

       alleged to have been violated” is an immaterial defect that the prosecution can

       seek to change at any time. See Didio v. State, 471 N.E.2d 1117, 1120 (Ind. 1984)

       (holding that changing “neither the factual allegations nor the characterization

       of the offense but merely correct[ing] an erroneous statutory citation” was

       permissible).


[19]   Even if this amendment did not fall within Indiana Code section 35-34-1-5(a), it

       was permissible because it did not prejudice Howard’s substantial rights. Both

       amendments of form and substance are allowed prior to trial as long as they do




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 9 of 18
       not prejudice the substantial rights of a defendant.2 Ind. Code § 35-34-1-5(b),

       (c). A defendant’s substantial rights include “a right to sufficient notice and an

       opportunity to be heard regarding the charge[.]” Gomez v. State, 907 N.E.2d 607,

       611 (Ind. Ct. App. 2009) (quotation omitted), trans. denied. If an amendment

       does not affect “any particular defense or change the positions of either of the

       parties,” the defendant’s substantial rights are not violated. Id.


[20]   In determining whether a defendant’s substantial rights were prejudiced,

       “[u]ltimately, the question is whether the defendant had a reasonable

       opportunity to prepare for and defend against the charges.” Nunley v. State, 995
N.E.2d 718, 723 (Ind. Ct. App. 2013) (quoting Gomez, 907 N.E.2d at 611),

       trans. denied. We have previously held that an amendment to the predicate

       offenses alleged in an habitual offender enhancement, with little notice, was a

       substantive amendment. See State v. McFarland, 134 N.E.3d 1027, 1031 (Ind. Ct.

       App. 2019), trans. denied.; Nunley, 995 N.E.2d at 722. In McFarland, the State

       proposed to replace a prior misdemeanor theft conviction with a felony

       conviction for carrying a handgun without a license less than two business

       hours before trial. We held that the State “did not provide adequate notice” and

       left the defendant no time to prepare for the habitual offender portion of the




       2
        Indiana Code section 35-34-1-5(b) states that the indictment or information may be amended in matters of
       substance upon giving written notice to the defendant at any time before the commencement of trial if the
       amendment does not prejudice the substantial rights of the defendant. Indiana Code section 35-34-1-5(c)
       permits an amendment to the indictment or information in form at any time before, during, or after the trial
       as long as it does not prejudice the substantial rights of the defendant. Because the amendment here took
       place prior to trial we need not determine whether the amendment was one of form or substance, only that it
       did not prejudice the substantial rights of Howard.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020               Page 10 of 18
       trial. McFarland, 134 N.E.3d at 1033. The amendment also took away the

       defendant’s defense that one of the two listed prior offenses was not a valid

       predicate offense because it was a misdemeanor. Similarly, in Nunley, the trial

       court allowed the State to substitute two valid predicate offenses for an invalid

       one the day after the jury was empaneled but continued the trial for six days “so

       that [the defendant] could prepare his defense.” Nunley, 995 N.E.2d at 722. We

       held that this amendment violated the defendant’s substantial rights because no

       part of Indiana Code section 35-34-1-5 allowed the amendment: the

       amendment was not to correct an immaterial defect and it prejudiced the

       defendant’s substantial rights because it was essential to the habitual offender

       allegation and the defendant’s defense to the original allegation evaporated

       under the amendment. Id. at 723-24.


[21]   However, as described above, both Nunley and McFarland dealt with

       amendments to the predicate offenses alleged as the basis for the habitual

       offender enhancement at the last moment. The present case differs from those

       two cases because here, the State did not attempt to change the underlying

       convictions being used for the habitual offender enhancement but only changed

       the statutory cite to conform to the allegations. Further, this amendment

       occurred two weeks before the jury trial date and Howard was aware of the

       mistake and brought it to the trial court’s attention at the final pre-trial hearing

       prior to the State’s second amendment. See Tr., Vol. 2 at 62.


[22]   Howard contends that his rights were substantially prejudiced because this

       change “dramatically changes the defense that Howard would be able to

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 11 of 18
       present at trial[.]” Appellant’s Br. at 28. Stating that under Indiana Code

       section 35-50-2-8(b) the State “would have had to prove that Howard was being

       charged with Murder, or a Level 1-4 felony,” Howard notes he was only

       charged with Level 6 felonies and a misdemeanor and he therefore would “have

       had a very clear and obvious defense at trial[.]” Id. However, we find this

       argument unpersuasive because Howard “had a reasonable opportunity to

       prepare for and defend” against this amendment. Gomez, 907 N.E.2d at 611.


[23]   Here, the State did not amend one of the underlying felony convictions of the

       First Amended Habitual Offender Enhancement. It amended the caption to

       reflect the statutory subsection applicable to Howard’s charges and potential

       conviction. The First Amended Habitual Offender Enhancement complied with

       the requirements of Indiana Code section 35-50-2-8(d) even though it cited

       Indiana Code section 35-50-2-8(b). Further, this amendment occurred two

       weeks prior to Howard’s trial giving him ample time to prepare. Therefore,

       Howard’s substantial rights were not prejudiced, and the trial court did not

       abuse its discretion by denying Howard’s motion to dismiss.


                                      B. Motion to Continue
[24]   Where a motion to continue is filed on non-statutory grounds or fails to meet

       the statutory requirements we review the trial court’s decision to grant or deny

       for an abuse of discretion. Tharpe v. State, 955 N.E.2d 836, 843 (Ind. Ct. App.

       2011), trans. denied. An abuse of discretion occurs when a decision is clearly

       against the logic and effect of the facts and circumstances before the court or


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 12 of 18
       where the record demonstrates prejudice to the defendant from a denial of the

       continuance. Id. Continuances to allow additional time for preparation are

       generally disfavored in criminal cases. Id.


[25]   Howard argues that the trial court abused its discretion by denying his motion

       to continue because the State’s amendment to the First Amended Habitual

       Offender Enhancement substantially prejudiced Howard’s rights. We

       concluded above that the State’s amendment changing the caption of the First

       Amended Habitual Offender Enhancement from Indiana Code section 35-50-2-

       8(b) to Indiana Code section 35-50-2-8(d) did not substantially prejudice

       Howard’s rights. Therefore, we conclude the trial court did not abuse its

       discretion by denying Howard’s motion to continue.


               II. Guilty Plea at Pre-Trial Conference Hearing
[26]   Howard argues that he should have been allowed to plead guilty because he

       was acting in a pro se capacity. Howard further argues that he should have been

       allowed to plead guilty to all the charges except the Habitual Offender

       Enhancement because the Habitual Offender Enhancement was invalid.

       According to Indiana Code section 35-35-1-1, a “plea of guilty . . . shall not be

       accepted from a defendant unrepresented by counsel who has not freely and

       knowingly waived his right to counsel.”


[27]   It is well established that there is a strong presumption against the waiver of the

       right to counsel, and it is the trial court that bears the “serious and weighty

       responsibility . . . to determine whether there was an intelligent and competent

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 13 of 18
       waiver. . . . To discharge the duty imposed, a judge must investigate as long and

       as thoroughly as the circumstances of the case before him demand.” Eaton v.

       State, 894 N.E.2d 213, 217 (Ind. Ct. App. 2008) (quoting Mitchell v. State, 417
N.E.2d 364, 369 (Ind. Ct. App. 1981)) (internal citations omitted), trans.

       denied. The trial court is in the best position to assess whether the defendant has

       made a knowing and intelligent waiver, and the trial court’s finding will most

       likely be upheld “where the judge has made the proper inquiries and conveyed

       the proper information, and reaches a reasoned conclusion.” Poynter v. State,

       749 N.E.2d 1122, 1128 (Ind. 2001) (citations omitted). Nevertheless, the trial

       court’s conclusion whether the defendant knowingly and voluntarily waived

       the right to counsel is reviewed de novo. Miller v. State, 789 N.E.2d 32, 37 (Ind.

       Ct. App. 2003) (citing Balfour v. State, 779 N.E.2d 1211, 1216 (Ind. Ct. App.

       2002)).


[28]   Here, Howard’s original attorney withdrew, and a pre-trial conference was

       conducted, in part, to appoint new counsel to represent Howard. During the

       pre-trial conference Howard attempted to plead guilty to all his charges, except

       the Habitual Offender Enhancement. The trial court informed him that he was

       not able to plead guilty “if [he was] represented by an attorney without

       consulting with an attorney” and that he could not “pick and choose what [he]

       plead[s] guilty to[.]” Tr., Vol. 2 at 36. Howard argues that at the time of the

       hearing he was acting pro se and should have been allowed to plead guilty.

       However, at the hearing the trial court stated that Howard had “previously said

       [he] wanted to be appointed an attorney” to which Howard responded “[y]es.”


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 14 of 18
Id. at 35. And when asked again if he wanted counsel appointed for him, he

       stated that he did. See id. at 37. The trial court then appointed new counsel.


[29]   We conclude that prior to his attempt to plead guilty, Howard had not made a

       knowing and intelligent waiver of his right to counsel and therefore he was

       precluded from pleading guilty. See Ind. Code § 35-35-1-1. Because Howard did

       not waive his right to counsel, we need not address whether he should have

       been permitted to plead guilty to only his three charges but not the Habitual

       Offender Enhancement.3


                III. Motion to Disqualify Prosecuting Attorney
[30]   Howard argues that Andrew Carnall, and by extension the entire Wells County

       Prosecutor’s Office, should have been disqualified because Carnall had

       previously represented Howard while in private practice. Howard did not make

       a formal motion, but we will treat his objection as a motion to disqualify. See

       Tr., Vol. 3 at 129. Howard’s claim that the entire Wells County Prosecutor’s

       Office should be disqualified was brought for the first time on appeal and is

       therefore waived. See Whitfield v. State, 699 N.E.2d 666, 669 (Ind. Ct. App.

       1998) (stating an argument raised for the first time on appeal will not be



       3
         Howard argues that his motion to dismiss the Habitual Offender Enhancement should have been granted
       because the lack of a proper initial hearing precluded him from pleading guilty at the pre-trial conference and
       prejudiced him. Howard contends that “[he] may have pled the matter out, or at least potentially accepted
       the idea that at the May 31, 2019 hearing, the [Habitual Offender Enhancement] was properly before the
       [c]ourt and Howard would have accepted this fact and pled guilty.” Appellant’s Br. at 30. However, because
       we find here that Howard had not waived his right to counsel, this argument is moot. Howard would not
       have been permitted to plead guilty at the pre-trial conference regardless of whether he had an initial hearing
       for the Habitual Offender Enhancement or not.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020                  Page 15 of 18
       considered), trans. denied. We will only address whether Carnall should have

       been disqualified.


[31]   “A lawyer who has formerly represented a client in a matter shall not thereafter

       represent another person in the same or a substantially related matter in which

       that person’s interests are materially adverse to the interests of the former client

       unless the former client gives informed consent[.]” Ind. Professional Conduct

       Rule 1.9. A trial court may disqualify an attorney for a violation of the Rules of

       Professional Conduct that arises from the attorney’s representation before the

       court. Cincinnati Ins. Co. v. Wills, 717 N.E.2d 151, 154 (Ind. 1999). We review a

       trial court’s decision regarding disqualification for an abuse of discretion.

       Kindred v. Ind. Dep’t. of Child Servs., 136 N.E.3d 284, 292 (Ind. Ct. App. 2019),

       trans. denied. An abuse of discretion occurs when the trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before it or if it

       has misinterpreted the law. Reed v. Hoosier Health Sys., Inc., 825 N.E.2d 408, 411

       (Ind. Ct. App. 2005).


[32]   A government employee generally may not “participate in a matter in which

       the lawyer participated personally and substantially while in private practice or

       nongovernmental employment[.]” Prof. Cond. R. 1.11(d)(2)(i). In criminal

       cases, however, while acknowledging the importance of the “precepts of

       professional ethics[,]” Williams v. State, 631 N.E.2d 485, 487 (Ind. 1994)

       (quotation omitted), the Indiana Supreme Court has applied an analysis distinct

       from that used in attorney disqualification questions in civil cases. Johnson v.

       State, 675 N.E.2d 678, 682 (Ind. 1996).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 16 of 18
[33]   The key inquiries are (1) “whether the issues in the prior and present case are

       essentially the same or are closely interwoven therewith,” (2) “whether

       the prosecutor has received confidential information in the prior

       representation,” and (3) “more importantly, whether the information may have

       subsequently assisted the prosecution.” Johnson, 675 N.E.2d at 682; see Garren v.

       State, 470 N.E.2d 719, 723 (Ind. 1984) (holding prosecutor need not be

       disqualified where defendant “failed to show that the [p]rosecutor obtained

       information from him in confidence which was relevant to the facts of the [case

       at bar]”).


[34]   We have held that it is the defendant’s burden to show both that a “prosecutor

       received confidential information” and that “prejudice actually . . . resulted”

       from the use of confidential information. Williams, 631 N.E.2d at 487. Here, we

       find that Howard has failed to meet this burden.


[35]   Howard concedes that the case Carnall represented him in “factually, has

       nothing related to his present case.” Appellant’s Br. at 35. Howard contends,

       however, that the past representation is substantially related to the present

       matter because his conviction in cause number 90C01-9603-CF-90 – in which

       Carnall represented him – was subsequently used to enhance a conviction out

       of Huntington County in cause number 35D01-0805-FD-82. That Huntington

       County conviction was then included in the State’s original Habitual Offender

       Enhancement before being removed in the first amendment. See Appellant’s

       App., Vol. II at 69. Further, Howard states that Carnall would have “garnered



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 17 of 18
       private, confidential information pertaining to Howard as is normally

       established in the attorney-client relationship.” Appellant’s Br. at 35.


[36]   However, Howard is unable to show that “prejudice actually . . . resulted.”

       Williams, 631 N.E.2d at 487. The Huntington County conviction was included

       in the original Habitual Offender Enhancement but not in the First Amended

       Habitual Offender Enhancement or Second Amended Habitual Offender

       Enhancement. The case in which Carnall represented Howard was therefore

       not relevant to the habitual offender allegation as tried in any way. Carnall’s

       representation of Howard also occurred more than twenty years ago and is not

       substantially related to the current matter. Because of this, we hold that Howard

       was not actually prejudiced by Carnall prosecuting him and the trial court did

       not abuse its discretion when it denied Howard’s motion to disqualify Carnall.



                                              Conclusion
[37]   The trial court did not abuse its discretion by denying Howard’s motion to

       dismiss, motion to continue, or motion to disqualify. We also conclude that

       prior to his attempt to plead guilty Howard had not made a knowing and

       intelligent waiver of his right to counsel and therefore he was precluded from

       pleading guilty. Accordingly, we affirm.


[38]   Affirmed.


       May, J., and Vaidik, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3063 | November 6, 2020   Page 18 of 18